          Case 2:20-cr-00116-AJS Document 50 Filed 01/12/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )      Criminal No. 20-116
                                                      )
BRIAN BARTELS                                         )



                    GOVERNMENT’S POSITION WITH RESPECT TO
                            SENTENCING FACTORS

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Shaun E. Sweeney, Assistant United

States Attorney for said district, submitting as follows:

       Government counsel has reviewed the final Presentence Investigation Report, which was

filed on or about December 21, 2020. With respect to paragraph 17 of the Presentence Investigation

Report, government counsel’s position as to the most analogous guideline initially was that it

should be §2J1.2, in light of the defendant’s conduct. However, after reviewing the Third Circuit

decision in United States v. Jackson 862 Fed 3d. 365 (3d Cir. 2017), which applies an elements-

based approach to §2X5.1, the government’s position has changed. As set forth in more detail in

the Government’s Sentencing Memorandum, the most analogous guideline is §2A2.4. The

government has no other objections or requests for modification of the report.



                                       Respectfully submitted,


                                                      SCOTT W. BRADY
                                                      United States Attorney


                                                      /s/ Shaun E. Sweeney
                                                      SHAUN E. SWEENEY
                                                      Assistant United States Attorney
                                                      PA ID No. 53568
